The court properly considered the relevant factors when it determined that it was in the child’s best interests to award custody to the father and stepmother. The court found that they had provided the child with structure and a stable home environment, where she was thriving (see Eschbach v Eschbach, 56 NY2d 167, 172-173 [1982]). The 11-year old child’s preference to return to respondent mother, although a factor to be considered, is not dispositive (see Matter of Cresean W., 55 AD3d .420, 420-421 [2008]).
The court’s determination had a sound and substantial basis in the record. Although respondent appears to have made progress, she failed to demonstrate that she has overcome the problems which led to the child’s removal from her home. Neither respondent’s therapist nor the court-appointed expert rec*561ommend that the child be returned to respondent. Concur— Mazzarelli, J.E, Saxe, Catterson, Acosta and Román, JJ.